Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “beacon station, tracker station” in claim 1 and “beacon station” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 14-16 are objected to because of the following informalities:  
	Claim 14 discloses “the athlete beacon device.” (lines 3-4), however, it should be “the athlete beacon device;”.
	Claim 15 discloses “wherein the athlete sensor is one of an altimeter”, however it should be “wherein the athlete sensor is an altimeter”.
Claim 16 discloses “the location of the sensor” (line 2), however it should be “the location of the athlete sensor”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 discloses “the LoRA technology”, however, the scope of the limitation is indefinite due to absence of antecedent basis. For the purpose of examination, “the LoRA technology” is interpreted as “LoRA technology”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2021/0049889).

Regarding claim 18, Fukuda discloses 
A method for tracking and managing guests within a venue, comprising: assigning a beacon device to each guest (¶ [0119]: As illustrated in FIG. 16, according to the tracking service, the target H who is a target to be tracked (the user of the skiing facility or the climber) wears a ski shoe or a climbing shoe on which the transmission device 1 is mounted to play ski or to climb. For example, in a case where the target H is a climber, the target H walking causes the transmission device 1 to transmit the target information. The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal));
assigning a tracker device to each venue representative (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole, or a supporter terminal (e.g., a smartphone or a tablet) managed by a supporter, any location in the street or any device; Fig. 6, ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road);
providing at least one tracker station (¶ [0071]: The server 2, each of the receivers R1 to Rm, and each of the user terminals 3-1 to 3-p are mutually connected via a prescribed network N such as the Internet; Forwarding device (i.e., tracker station) implicitly exist in the network N to forward the information received from receiver(s) to the server) for communicating the information from a tracker device (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole, or a supporter terminal (e.g., a smartphone or a tablet) managed by a supporter, any location in the street or any device; Fig. 6, ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) to a centralized guest management system (¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road. The target information received by the receiver R is transmitted to the server 2 together with the receiver location information as the receiver information);
providing at least one beacon station (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) for communicating information from a beacon device (¶ [0119]: As illustrated in FIG. 16, according to the tracking service, the target H who is a target to be tracked (the user of the skiing facility or the climber) wears a ski shoe or a climbing shoe on which the transmission device 1 is mounted to play ski or to climb. For example, in a case where the target H is a climber, the target H walking causes the transmission device 1 to transmit the target information. The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal)) to the centralized guest management system (¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road. The target information received by the receiver R is transmitted to the server 2 together with the receiver location information as the receiver information);
wherein the location of each beacon device (¶ [0119]: As illustrated in FIG. 16, according to the tracking service, the target H who is a target to be tracked (the user of the skiing facility or the climber) wears a ski shoe or a climbing shoe on which the transmission device 1 is mounted to play ski or to climb. For example, in a case where the target H is a climber, the target H walking causes the transmission device 1 to transmit the target information. The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal)) and each tracker device (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole, or a supporter terminal (e.g., a smartphone or a tablet) managed by a supporter, any location in the street or any device; Fig. 6, ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) is communicated to a centralized guest management system (¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road. The target information received by the receiver R is transmitted to the server 2 together with the receiver location information as the receiver information) by the tracker station (¶ [0071]: The server 2, each of the receivers R1 to Rm, and each of the user terminals 3-1 to 3-p are mutually connected via a prescribed network N such as the Internet; Forwarding device (i.e., tracker station) implicitly exist in the network N to forward the information received from receiver(s) to the server) and beacon station (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2021/0049889) in view of Muthusamy (US 2018/0253916).

Regarding claim 1, Fukuda discloses 
A guest tracking and management system, comprising: at least one guest beacon device being associated with a guest within a venue (¶ [0119]: As illustrated in FIG. 16, according to the tracking service, the target H who is a target to be tracked (the user of the skiing facility or the climber) wears a ski shoe or a climbing shoe on which the transmission device 1 is mounted to play ski or to climb. For example, in a case where the target H is a climber, the target H walking causes the transmission device 1 to transmit the target information. The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal));
at least one tracker device being associated with a venue representative (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole, or a supporter terminal (e.g., a smartphone or a tablet) managed by a supporter, any location in the street or any device; Fig. 6, ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road);
at least one beacon station being associated with a location within the venue (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road);
at least one tracker station (¶ [0071]: The server 2, each of the receivers R1 to Rm, and each of the user terminals 3-1 to 3-p are mutually connected via a prescribed network N such as the Internet; Forwarding device (i.e., tracker station) implicitly exist in the network N to forward the information received from receiver(s) to the server) being associated with a location within the venue (¶ [0119]: As illustrated in FIG. 16, according to the tracking service, the target H who is a target to be tracked (the user of the skiing facility or the climber) wears a ski shoe or a climbing shoe on which the transmission device 1 is mounted to play ski or to climb); and
a centralized guest management system (¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road. The target information received by the receiver R is transmitted to the server 2 together with the receiver location information as the receiver information);
wherein the guest beacon device communicates with the tracker device and the beacon station using a short-range communication protocol (¶ [0071]: The transmission device 1 and the receivers R1 to Rm may be connected to each other by prescribed wireless communication including near-field communication, such as BLE; (¶ [0119]: The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal); ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road); ¶ [0135]: ¶ [0135]: Furthermore, for example, the method used for transmitting information from the transmission device 1 is a method for transmitting a beacon signal conforming to Blue Tooth (registered trademark)), the tracker device (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole, or a supporter terminal (e.g., a smartphone or a tablet) managed by a supporter, any location in the street or any device; Fig. 6, ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) and the beacon station (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) communicate with the tracker station (¶ [0071]: The server 2, each of the receivers R1 to Rm, and each of the user terminals 3-1 to 3-p are mutually connected via a prescribed network N such as the Internet; Forwarding device (i.e., tracker station) implicitly exist in the network N to forward the information received from receiver(s) to the server), and 
the beacon station (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) and tracker station (¶ [0071]: The server 2, each of the receivers R1 to Rm, and each of the user terminals 3-1 to 3-p are mutually connected via a prescribed network N such as the Internet; Forwarding device (i.e., tracker station) implicitly exist in the network N to forward the information received from receiver(s) to the server) communicate with the centralized guest management system (¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road. The target information received by the receiver R is transmitted to the server 2 together with the receiver location information as the receiver information).
Fukuda discloses all the subject matter of the claimed invention with the exception of the tracker device and the beacon station communicate with the tracker station using a short-range communication protocol and the beacon station and tracker station communicate with the centralized guest management system using a low-power wide-area network although supporter terminal (i.e., tracker device) and utility pole (i.e., beacon station) communicate with forwarding device (i.e., tracker station) in the network N, and the utility pole (i.e., beacon station) and the forwarding device (i.e., tracker station) communicate with server (i.e., the centralized guest management system) as described above. Muthusamy from the same or similar fields of endeavor discloses network communication hub using a short-range communication protocol and using a low-power wide-area network (¶ [0045]: the network communications hub (500) having elements operatively connected or coupled to enable operation of the hub (500) ... It includes two wireless connectivity modules (502 and 506) also referred to herein as a hub communication interface; ¶ [0046]: one of the wireless connectivity modules might be for short-range wireless connectivity such as Bluetooth or BLE (Bluetooth Low Energy), Zigbee or any other short-range wireless technology, obvious to anyone skilled in the art. Similarly, the second wireless connectivity module might be for medium to long-range wireless connectivity such as Wi-Fi, cellular (3G/4G/5G), LPWAN (low-power wide-area network), or any other medium to long-range wireless technology, obvious to anyone skilled in the art). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda by utilizing BLE for short-range wireless connectivity and LPWAN for long-range wireless connectivity of Muthusamy, thereby supporter terminal (i.e., tracker device) and utility pole (i.e., beacon station) communicating with forwarding device (i.e., tracker station) in the network N, and the utility pole (i.e., beacon station) and the forwarding device (i.e., tracker station) communicate with server (i.e., the centralized guest management system) via BLE for short-range wireless connectivity or LPWAN for long-range wireless connectivity based on the respective distance. The motivation would have been to enhance the flexibility of utilizing various types of wireless communication connectivities including BLE for short-range wireless connectivity or LPWAN for long-range wireless connectivity adaptively.

Regarding claim 2, Fukuda discloses 
wherein the short range communication protocol is Bluetooth Low Energy (¶ [0071]: The transmission device 1 and the receivers R1 to Rm may be connected to each other by prescribed wireless communication including near-field communication, such as BLE).

Regarding claim 14, Fukuda discloses 
An athlete location and performance tracking system, comprising: at least one athlete beacon device being associated with an athlete within a venue (¶ [0119]: As illustrated in FIG. 16, according to the tracking service, the target H who is a target to be tracked (the user of the skiing facility or the climber) wears a ski shoe or a climbing shoe on which the transmission device 1 is mounted to play ski or to climb. For example, in a case where the target H is a climber, the target H walking causes the transmission device 1 to transmit the target information. The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal));
at least one athlete sensor associated with and communicating data to the athlete beacon device (¶ [0103]: information provided from an external server may be acquired as the context information, or the transmission device 1 may include various sensors (not illustrated) and acquire information detected by these sensors as the context information).
at least one beacon station being associated with a location within the venue (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road); and
a centralized guest management system (¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road. The target information received by the receiver R is transmitted to the server 2 together with the receiver location information as the receiver information);
wherein the athlete beacon device communicates with the beacon station using a short-range communication protocol (¶ [0071]: The transmission device 1 and the receivers R1 to Rm may be connected to each other by prescribed wireless communication including near-field communication, such as BLE; (¶ [0119]: The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal); ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road); ¶ [0135]: ¶ [0135]: Furthermore, for example, the method used for transmitting information from the transmission device 1 is a method for transmitting a beacon signal conforming to Blue Tooth (registered trademark)) and the beacon station (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) communicate with the centralized athlete management system (¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road. The target information received by the receiver R is transmitted to the server 2 together with the receiver location information as the receiver information).
Fukuda discloses all the subject matter of the claimed invention with the exception of the beacon station communicate with the centralized guest management system using a low-power wide-area network although supporter terminal (i.e., tracker device) and utility pole (i.e., beacon station) communicate with forwarding device (i.e., tracker station) in the network N, and the utility pole (i.e., beacon station) and the forwarding device (i.e., tracker station) communicate with server (i.e., the centralized guest management system) as described above. Muthusamy from the same or similar fields of endeavor discloses network communication hub using a low-power wide-area network (¶ [0045]: the network communications hub (500) having elements operatively connected or coupled to enable operation of the hub (500) ... It includes two wireless connectivity modules (502 and 506) also referred to herein as a hub communication interface; ¶ [0046]: one of the wireless connectivity modules might be for short-range wireless connectivity such as Bluetooth or BLE (Bluetooth Low Energy), Zigbee or any other short-range wireless technology, obvious to anyone skilled in the art. Similarly, the second wireless connectivity module might be for medium to long-range wireless connectivity such as Wi-Fi, cellular (3G/4G/5G), LPWAN (low-power wide-area network), or any other medium to long-range wireless technology, obvious to anyone skilled in the art). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda by utilizing BLE for short-range wireless connectivity and LPWAN for long-range wireless connectivity of Muthusamy, thereby supporter terminal (i.e., tracker device) and utility pole (i.e., beacon station) communicating with forwarding device (i.e., tracker station) in the network N, and the utility pole (i.e., beacon station) and the forwarding device (i.e., tracker station) communicate with server (i.e., the centralized guest management system) via BLE for short-range wireless connectivity or LPWAN for long-range wireless connectivity based on the respective distance. The motivation would have been to enhance the flexibility of utilizing various types of wireless communication connectivities including BLE for short-range wireless connectivity or LPWAN for long-range wireless connectivity adaptively.

Regarding claim 17, Fukuda discloses 
where in the data from the athlete sensor ([0103]: information provided from an external server may be acquired as the context information, or the transmission device 1 may include various sensors (not illustrated) and acquire information detected by these sensors as the context information) and athlete beacon device (¶ [0119]: As illustrated in FIG. 16, according to the tracking service, the target H who is a target to be tracked (the user of the skiing facility or the climber) wears a ski shoe or a climbing shoe on which the transmission device 1 is mounted to play ski or to climb. For example, in a case where the target H is a climber, the target H walking causes the transmission device 1 to transmit the target information. The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal)) is communicated to the centralized athlete management system ([0103]: information provided from an external server may be acquired as the context information, or the transmission device 1 may include various sensors (not illustrated) and acquire information detected by these sensors as the context information; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road. The target information received by the receiver R is transmitted to the server 2 together with the receiver location information as the receiver information) through the at least one beacon station (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road).

Regarding claim 19, Fukuda discloses 
wherein tracker device (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole, or a supporter terminal (e.g., a smartphone or a tablet) managed by a supporter, any location in the street or any device; Fig. 6, ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) communicates with the tracker station (¶ [0071]: The server 2, each of the receivers R1 to Rm, and each of the user terminals 3-1 to 3-p are mutually connected via a prescribed network N such as the Internet; Forwarding device (i.e., tracker station) implicitly exist in the network N to forward the information received from receiver(s) to the server) and the beacon device (¶ [0119]: As illustrated in FIG. 16, according to the tracking service, the target H who is a target to be tracked (the user of the skiing facility or the climber) wears a ski shoe or a climbing shoe on which the transmission device 1 is mounted to play ski or to climb. For example, in a case where the target H is a climber, the target H walking causes the transmission device 1 to transmit the target information. The target information transmitted from the target H herein includes at least information that is used to specify the location of the transmission device 1 (e.g., a beacon signal)) communicates with the beacon station (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) using a short range communication protocol including at least one of Bluetooth Low Energy (¶ [0071]: The transmission device 1 and the receivers R1 to Rm may be connected to each other by prescribed wireless communication including near-field communication, such as BLE), ultra-wideband and RFID.
Fukuda discloses all the subject matter of the claimed invention with the exception of wherein tracker device communicates with the tracker station ... using a short range communication protocol including at least one of Bluetooth Low Energy, ultra-wideband and RFID although supporter terminal (i.e., tracker device) communicate with forwarding device (i.e., tracker station) in the network as described above. Muthusamy from the same or similar fields of endeavor discloses network communication hub using a short-range communication protocol and using a low-power wide-area network (¶ [0045]: the network communications hub (500) having elements operatively connected or coupled to enable operation of the hub (500) ... It includes two wireless connectivity modules (502 and 506) also referred to herein as a hub communication interface; ¶ [0046]: one of the wireless connectivity modules might be for short-range wireless connectivity such as Bluetooth or BLE (Bluetooth Low Energy), Zigbee or any other short-range wireless technology, obvious to anyone skilled in the art. Similarly, the second wireless connectivity module might be for medium to long-range wireless connectivity such as Wi-Fi, cellular (3G/4G/5G), LPWAN (low-power wide-area network), or any other medium to long-range wireless technology, obvious to anyone skilled in the art). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda by utilizing BLE for short-range wireless connectivity and LPWAN for long-range wireless connectivity of Muthusamy, thereby supporter terminal (i.e., tracker device) communicating with forwarding device (i.e., tracker station) in the network via BLE for short-range wireless connectivity or LPWAN for long-range wireless connectivity based on the respective distance. The motivation would have been to enhance the flexibility of utilizing various types of wireless communication connectivities including BLE for short-range wireless connectivity or LPWAN for long-range wireless connectivity adaptively.

Regarding claim 20, Fukuda discloses 
wherein the beacon station (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole; ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road) and tracker station (¶ [0071]: The server 2, each of the receivers R1 to Rm, and each of the user terminals 3-1 to 3-p are mutually connected via a prescribed network N such as the Internet; Forwarding device (i.e., tracker station) implicitly exist in the network N to forward the information received from receiver(s) to the server) communicate with the centralized guest management system (¶ [0071]: The server 2, each of the receivers R1 to Rm, and each of the user terminals 3-1 to 3-p are mutually connected via a prescribed network N such as the Internet; Forwarding device (i.e., tracker station) implicitly exist in the network N to forward the information received from receiver(s) to the server).
Fukuda discloses all the subject matter of the claimed invention with the exception of wherein the beacon station and tracker station communicate with the centralized guest management system using a LoRa low-power wide-area network although the utility pole (i.e., beacon station) and the forwarding device (i.e., tracker station) communicate with server (i.e., the centralized guest management system) as described above. Muthusamy from the same or similar fields of endeavor discloses network communication hub using a LoRa low-power wide-area network (¶ [0045]: the network communications hub (500) having elements operatively connected or coupled to enable operation of the hub (500) ... It includes two wireless connectivity modules (502 and 506) also referred to herein as a hub communication interface; ¶ [0046]: one of the wireless connectivity modules might be for short-range wireless connectivity such as Bluetooth or BLE (Bluetooth Low Energy), Zigbee or any other short-range wireless technology, obvious to anyone skilled in the art. Similarly, the second wireless connectivity module might be for medium to long-range wireless connectivity such as Wi-Fi, cellular (3G/4G/5G), LPWAN (low-power wide-area network), or any other medium to long-range wireless technology, obvious to anyone skilled in the art). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda by utilizing BLE for short-range wireless connectivity and LPWAN for long-range wireless connectivity of Muthusamy, thereby the utility pole (i.e., beacon station) and the forwarding device (i.e., tracker station) communicating with server (i.e., the centralized guest management system) via BLE for short-range wireless connectivity or LPWAN for long-range wireless connectivity based on the respective distance. The motivation would have been to enhance the flexibility of utilizing various types of wireless communication connectivities including BLE for short-range wireless connectivity or LPWAN for long-range wireless connectivity adaptively.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2021/0049889) in view of Muthusamy (US 2018/0253916) as applied to claim 1, and further in view of Clernon (US 2017/0187807).

Regarding claim 3, Fukuda discloses 
wherein the short range communication protocol (¶ [0071]: The transmission device 1 and the receivers R1 to Rm may be connected to each other by prescribed wireless communication including near-field communication, such as BLE).
Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein the short range communication protocol is ultra- wideband. Clernon from the same or similar fields of endeavor discloses wherein the short range communication protocol is ultra- wideband (¶ [0015]: the short-range communication logic may be implemented as Bluetooth (e.g., Bluetooth Low Energy (BLE), Bluetooth Classic, etc.), Wi-Fi, optical wireless (e.g., Infrared (IR) (e.g., legacy, second generation Infrared), etc.), radio frequency identification (RFID) technology, ZigBee, ZWave, ultra wideband (UWB), low frequency radio frequency (RF), another type of known or future generation communication technology, and/or a wired communication technology). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by utilizing the short-range communication logic implemented as BLE, RFIC, UWB, etc. of Clernon. The motivation would have been to enhance the flexibility of utilizing various types of short-range communication logics including BLE, RFIC, UWB, etc. adaptively.

Regarding claim 4, Fukuda discloses 
wherein the short range communication protocol (¶ [0071]: The transmission device 1 and the receivers R1 to Rm may be connected to each other by prescribed wireless communication including near-field communication, such as BLE).
Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein the short range communication protocol is RFID. Clernon from the same or similar fields of endeavor discloses wherein the short range communication protocol is RFID (¶ [0015]: the short-range communication logic may be implemented as Bluetooth (e.g., Bluetooth Low Energy (BLE), Bluetooth Classic, etc.), Wi-Fi, optical wireless (e.g., Infrared (IR) (e.g., legacy, second generation Infrared), etc.), radio frequency identification (RFID) technology, ZigBee, ZWave, ultra wideband (UWB), low frequency radio frequency (RF), another type of known or future generation communication technology, and/or a wired communication technology). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by utilizing the short-range communication logic implemented as BLE, RFIC, UWB, etc. of Clernon. The motivation would have been to enhance the flexibility of utilizing various types of short-range communication logics including BLE, RFIC, UWB, etc. adaptively.

Regarding claim 5, Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein the low-power wide-area network is LoRa. Clernon from the same or similar fields of endeavor discloses wherein the low-power wide-area network is LoRa (¶ [0015]: the short-range communication logic may be implemented as Bluetooth (e.g., Bluetooth Low Energy (BLE), Bluetooth Classic, etc.), Wi-Fi, optical wireless (e.g., Infrared (IR) (e.g., legacy, second generation Infrared), etc.), radio frequency identification (RFID) technology, ZigBee, ZWave, ultra wideband (UWB), low frequency radio frequency (RF), another type of known or future generation communication technology, and/or a wired communication technology; ¶ [0025]: Access network 105 may include an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) of a Long Term Evolution (LTE) network or LTE-Advanced (LTE-A) network, a U-TRAN, Universal Mobile Telecommunications System (UMTS) RAN, a Global System for Mobile Communications (GSM) RAN, a Wideband Code Division Multiple Access (WCDMA) RAN, an Ultra Mobile Broadband (UMB) RAN, a High-Speed Packet Access (HSPA) RAN, an Evolution Data Optimized (EV-DO) RAN, a LoRa Wide Area Network (WAN), or the like; ¶ [0080]: IoT device 130 may include a short-range communication interface and a long-range communication interface. Examples of short-range communication interfaces (e.g., near field, Bluetooth, etc.) and long-range communication interfaces (e.g., LTE, GSM, LoRa, etc.) have been described). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by utilizing the short-range communication interfaces (e.g., BLE, RFIC, UWB, etc.) and long-range communication interfaces (e.g., LTE, GSM, LoRa, etc.) of Clernon. The motivation would have been to enhance the flexibility of utilizing various types of wireless communication connectivities including short-range communication logics including BLE, RFIC, UWB, etc. and long-range communication interfaces (e.g., LTE, GSM, LoRa, etc.) adaptively.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2021/0049889) in view of Muthusamy (US 2018/0253916) as applied to claim 1, and further in view of Guo et al. (US 2021/0144764).

Regarding claim 6, Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein the LoRa technology utilizes RF bands below 1 gigahertz. Guo from the same or similar fields of endeavor discloses wherein the LoRa technology utilizes RF bands below 1 gigahertz (¶ [0002]: In every frequency band, the spectrum allocation is limited, especially in the Sub-1 GHz frequency band, where besides IEEE 802.11 and IEEE 802.15.4, there are other wireless technologies such as LoRa and SigFox). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by utilizing LoRA in the Sub-1 GHz frequency band of Guo. The motivation would have been to offer the benefit of lower power consumption and better penetration capabilities than 2.4 GHz as the attenuation through objects. 

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2021/0049889) in view of Muthusamy (US 2018/0253916) as applied to claim 1, and further in view of Nordstrom et al. (US 2020/0027178).

Regarding claim 7, Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of further comprising a first plurality of guest beacon devices and a second plurality of guest beacon devices, wherein each of the first plurality of guest beacon devices is assigned to a guest in a first group and each of the second plurality of guest beacon devices is assigned to a guest in a second group. Nordstrom from the same or similar fields of endeavor discloses further comprising a first plurality of guest beacon devices and a second plurality of guest beacon devices, wherein each of the first plurality of guest beacon devices is assigned to a guest in a first group and each of the second plurality of guest beacon devices is assigned to a guest in a second group (¶ [0007]: users can identify, reserve, and pay for outdoor opportunities that are offered by outdoor guides through a centralized computer system (e.g., server system, cloud-based computer system), which can include connecting users with guides and outdoor opportunities that are located near a user's current location or near a location that the user will be visiting at a future date; ¶ [0087]: the guide is able to designate a starting date and time (466), a prices (468), a maximum group size (470), whether it is a repeating adventure (472), and if it is repeating, the frequency of repetition (476) and the end date for the adventure (476) ... guide can designate that the per user option only becomes available for reservation when the per group option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure), guide can designate that the per group option only becomes available for reservation when the per person option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure)); ¶ [0111]: the device 904 can transmit a broadcast signal that includes the identifier 932 in the payload of the broadcast signal (step E, 930). Such a signal can be, for example, a beacon signal that can be passively monitored for and detected by other devices that are within a local broadcast range 934 for the signal, such as the participant computing device 906 that is located within the range 934 ... Given the physical limitations of local wireless broadcasts from the guide computing device 904, the guide may have the best success of his/her broadcast being received by another user who is interested in an on-duty adventure opportunity if the guide positions the device 904 in a location with a larger group of people. For example, a guide offering on-duty ski lessons may want to position himself/herself with the device 904 in a crowded lodge, hotel, or ski lift at the ski area. Additionally, the guide computing device 904 can be programmed to transmit the broadcast signal over multiple different wireless protocols (e.g., both Wi-Fi and BLE) to enhance the opportunity that the signal will be received by a nearby listener). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by designating, by a guide offering on-duty ski lessons, that the per group option only becomes available for reservation and transmitting beacon signal within a local broadcast range of Nordstrom. The motivation would have been to implementing the improved platform providing a guide-pairing computer system configured to pair users seeking a physical activity (e.g., either a specific, predetermined activity or a spontaneous, previously unplanned or unknown activity) with a variety of filtered sources for such activity (Nordstrom ¶ [0007]).

Regarding claim 8, Fukuda discloses 
further comprising a first tracker device assigned to a first venue representative and a second tracker device assigned to a second venue representative (Fig. 1, ¶ [0042]: the receiver R may be provided at a convenience store, a vending machine, a utility pole, or a supporter terminal (e.g., a smartphone or a tablet) managed by a supporter, any location in the street or any device; Fig. 6, ¶ [0120]: If the target H plays ski or climbs on a mountain, the target information transmitted from the transmission device 1 is received by a receiver R provided on the site of the skiing facility or a climbing road; ¶ [0073]: The receivers R1 to Rm receive the target information transmitted from the transmission device 1 and transfer the target information together with their receiver location information to the server 2).

Regarding claim 9, Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of where in the first plurality of guest beacon devices are assigned to the first tracker device in the centralized guest management system. Nordstrom from the same or similar fields of endeavor discloses where in the first plurality of guest beacon devices are assigned to the first tracker device in the centralized guest management system (¶ [0007]: users can identify, reserve, and pay for outdoor opportunities that are offered by outdoor guides through a centralized computer system (e.g., server system, cloud-based computer system), which can include connecting users with guides and outdoor opportunities that are located near a user's current location or near a location that the user will be visiting at a future date; ¶ [0087]: the guide is able to designate a starting date and time (466), a prices (468), a maximum group size (470), whether it is a repeating adventure (472), and if it is repeating, the frequency of repetition (476) and the end date for the adventure (476) ... guide can designate that the per user option only becomes available for reservation when the per group option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure), guide can designate that the per group option only becomes available for reservation when the per person option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure)); ¶ [0111]: the device 904 can transmit a broadcast signal that includes the identifier 932 in the payload of the broadcast signal (step E, 930). Such a signal can be, for example, a beacon signal that can be passively monitored for and detected by other devices that are within a local broadcast range 934 for the signal, such as the participant computing device 906 that is located within the range 934 ... Given the physical limitations of local wireless broadcasts from the guide computing device 904, the guide may have the best success of his/her broadcast being received by another user who is interested in an on-duty adventure opportunity if the guide positions the device 904 in a location with a larger group of people. For example, a guide offering on-duty ski lessons may want to position himself/herself with the device 904 in a crowded lodge, hotel, or ski lift at the ski area. Additionally, the guide computing device 904 can be programmed to transmit the broadcast signal over multiple different wireless protocols (e.g., both Wi-Fi and BLE) to enhance the opportunity that the signal will be received by a nearby listener). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by designating, by a guide offering on-duty ski lessons, that the per group option only becomes available for reservation and transmitting beacon signal within a local broadcast range and identifying reserving, and paying, by users of each group, for outdoor opportunities that are offered by outdoor guides through a centralized computer system (e.g., server system, cloud-based computer system), which can include connecting users with guides and outdoor opportunities that are located near a user's current location or near a location that the user will be visiting at a future date of Nordstrom. The motivation would have been to implementing the improved platform providing a guide-pairing computer system configured to pair users seeking a physical activity (e.g., either a specific, predetermined activity or a spontaneous, previously unplanned or unknown activity) with a variety of filtered sources for such activity (Nordstrom ¶ [0007]).

Regarding claim 10, Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein one of the first plurality of guest beacon devices is reassigned to the second tracker device in the guest management system. Nordstrom from the same or similar fields of endeavor discloses wherein one of the first plurality of guest beacon devices is reassigned to the second tracker device in the guest management system (¶ [0007]: users can identify, reserve, and pay for outdoor opportunities that are offered by outdoor guides through a centralized computer system (e.g., server system, cloud-based computer system), which can include connecting users with guides and outdoor opportunities that are located near a user's current location or near a location that the user will be visiting at a future date; ¶ [0087]: the guide is able to designate a starting date and time (466), a prices (468), a maximum group size (470), whether it is a repeating adventure (472), and if it is repeating, the frequency of repetition (476) and the end date for the adventure (476) ... guide can designate that the per user option only becomes available for reservation when the per group option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure), guide can designate that the per group option only becomes available for reservation when the per person option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure)); ¶ [0111]: the device 904 can transmit a broadcast signal that includes the identifier 932 in the payload of the broadcast signal (step E, 930). Such a signal can be, for example, a beacon signal that can be passively monitored for and detected by other devices that are within a local broadcast range 934 for the signal, such as the participant computing device 906 that is located within the range 934 ... Given the physical limitations of local wireless broadcasts from the guide computing device 904, the guide may have the best success of his/her broadcast being received by another user who is interested in an on-duty adventure opportunity if the guide positions the device 904 in a location with a larger group of people. For example, a guide offering on-duty ski lessons may want to position himself/herself with the device 904 in a crowded lodge, hotel, or ski lift at the ski area. Additionally, the guide computing device 904 can be programmed to transmit the broadcast signal over multiple different wireless protocols (e.g., both Wi-Fi and BLE) to enhance the opportunity that the signal will be received by a nearby listener). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by designating, by a guide offering on-duty ski lessons, that the per group option only becomes available for reservation and transmitting beacon signal within a local broadcast range and identifying reserving, and paying, by users of each group, for outdoor opportunities that are offered by outdoor guides through a centralized computer system (e.g., server system, cloud-based computer system), which can include connecting users with guides and outdoor opportunities that are located near a user's current location or near a location that the user will be visiting at a future date of Nordstrom. The motivation would have been to implementing the improved platform providing a guide-pairing computer system configured to pair users seeking a physical activity (e.g., either a specific, predetermined activity or a spontaneous, previously unplanned or unknown activity) with a variety of filtered sources for such activity (Nordstrom ¶ [0007]).

Regarding claim 11, Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein one of the first plurality of guest beacon devices is reassigned to the second tracker device in the guest management system. Nordstrom from the same or similar fields of endeavor discloses wherein one of the first plurality of guest beacon devices is reassigned to the second tracker device in the guest management system (¶ [0007]: users can identify, reserve, and pay for outdoor opportunities that are offered by outdoor guides through a centralized computer system (e.g., server system, cloud-based computer system), which can include connecting users with guides and outdoor opportunities that are located near a user's current location or near a location that the user will be visiting at a future date; ¶ [0065]: the table 202 can be used for both guides and adventure participants (also referred to as users), which can provide for simplicity and can allow for guides and participants to change roles seamlessly (e.g., some guides may participate in other adventures); ¶ [0087]: the guide is able to designate a starting date and time (466), a prices (468), a maximum group size (470), whether it is a repeating adventure (472), and if it is repeating, the frequency of repetition (476) and the end date for the adventure (476) ... guide can designate that the per user option only becomes available for reservation when the per group option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure), guide can designate that the per group option only becomes available for reservation when the per person option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure)); ¶ [0111]: the device 904 can transmit a broadcast signal that includes the identifier 932 in the payload of the broadcast signal (step E, 930). Such a signal can be, for example, a beacon signal that can be passively monitored for and detected by other devices that are within a local broadcast range 934 for the signal, such as the participant computing device 906 that is located within the range 934 ... Given the physical limitations of local wireless broadcasts from the guide computing device 904, the guide may have the best success of his/her broadcast being received by another user who is interested in an on-duty adventure opportunity if the guide positions the device 904 in a location with a larger group of people. For example, a guide offering on-duty ski lessons may want to position himself/herself with the device 904 in a crowded lodge, hotel, or ski lift at the ski area. Additionally, the guide computing device 904 can be programmed to transmit the broadcast signal over multiple different wireless protocols (e.g., both Wi-Fi and BLE) to enhance the opportunity that the signal will be received by a nearby listener). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by designating, by a guide offering on-duty ski lessons, that the per group option only becomes available for reservation and transmitting beacon signal within a local broadcast range and identifying reserving, and paying, by users of each group, for outdoor opportunities that are offered by outdoor guides through a centralized computer system for both guides and adventure participants (or users), which can provide for simplicity and can allow for guides and participants to change roles seamlessly (e.g., some guides may participate in other adventures) of Nordstrom. The motivation would have been to implementing the improved platform providing a guide-pairing computer system configured to pair users seeking a physical activity (e.g., either a specific, predetermined activity or a spontaneous, previously unplanned or unknown activity) with a variety of filtered sources for such activity (Nordstrom ¶ [0007]).

Regarding claim 12, Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein the tracker device communicates the location of the venue representative and contacts with guests to the tracker station, and wherein the tracker station communicates the location of the venue representative and contacts with guests to the centralized guest management system. Nordstrom from the same or similar fields of endeavor discloses wherein the tracker device communicates the location of the venue representative and contacts with guests to the tracker station, and wherein the tracker station communicates the location of the venue representative and contacts with guests to the centralized guest management system (¶ [0007]: users can identify, reserve, and pay for outdoor opportunities that are offered by outdoor guides through a centralized computer system (e.g., server system, cloud-based computer system), which can include connecting users with guides and outdoor opportunities that are located near a user's current location or near a location that the user will be visiting at a future date; ¶ [0065]: the table 202 can be used for both guides and adventure participants (also referred to as users), which can provide for simplicity and can allow for guides and participants to change roles seamlessly (e.g., some guides may participate in other adventures); ¶ [0087]: the guide is able to designate a starting date and time (466), a prices (468), a maximum group size (470), whether it is a repeating adventure (472), and if it is repeating, the frequency of repetition (476) and the end date for the adventure (476) ... guide can designate that the per user option only becomes available for reservation when the per group option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure), guide can designate that the per group option only becomes available for reservation when the per person option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure)); ¶ [0111]: the device 904 can transmit a broadcast signal that includes the identifier 932 in the payload of the broadcast signal (step E, 930). Such a signal can be, for example, a beacon signal that can be passively monitored for and detected by other devices that are within a local broadcast range 934 for the signal, such as the participant computing device 906 that is located within the range 934 ... Given the physical limitations of local wireless broadcasts from the guide computing device 904, the guide may have the best success of his/her broadcast being received by another user who is interested in an on-duty adventure opportunity if the guide positions the device 904 in a location with a larger group of people. For example, a guide offering on-duty ski lessons may want to position himself/herself with the device 904 in a crowded lodge, hotel, or ski lift at the ski area. Additionally, the guide computing device 904 can be programmed to transmit the broadcast signal over multiple different wireless protocols (e.g., both Wi-Fi and BLE) to enhance the opportunity that the signal will be received by a nearby listener). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by designating, by a guide offering on-duty ski lessons, that the per group option only becomes available for reservation and transmitting beacon signal within a local broadcast range to position himself/herself with the device in a crowded lodge, hotel, or ski lift at the ski area and identifying reserving, and paying, by users of each group, for outdoor opportunities that are offered by outdoor guides through a centralized computer system for both guides and adventure participants (or users), which can provide for simplicity and can allow for guides and participants to change roles seamlessly (e.g., some guides may participate in other adventures) of Nordstrom. The motivation would have been to implementing the improved platform providing a guide-pairing computer system configured to pair users seeking a physical activity (e.g., either a specific, predetermined activity or a spontaneous, previously unplanned or unknown activity) with a variety of filtered sources for such activity (Nordstrom ¶ [0007]).

Regarding claim 13, Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein the beacon device communicates the location of the guests to the centralized guest management system. Nordstrom from the same or similar fields of endeavor discloses wherein the beacon device communicates the location of the guests to the centralized guest management system (¶ [0007]: users can identify, reserve, and pay for outdoor opportunities that are offered by outdoor guides through a centralized computer system (e.g., server system, cloud-based computer system), which can include connecting users with guides and outdoor opportunities that are located near a user's current location or near a location that the user will be visiting at a future date; ¶ [0065]: the table 202 can be used for both guides and adventure participants (also referred to as users), which can provide for simplicity and can allow for guides and participants to change roles seamlessly (e.g., some guides may participate in other adventures); ¶ [0087]: the guide is able to designate a starting date and time (466), a prices (468), a maximum group size (470), whether it is a repeating adventure (472), and if it is repeating, the frequency of repetition (476) and the end date for the adventure (476) ... guide can designate that the per user option only becomes available for reservation when the per group option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure), guide can designate that the per group option only becomes available for reservation when the per person option has not yet been reserved within a threshold time period of the adventure (e.g., not reserved within 1 week of the adventure)); ¶ [0111]: the device 904 can transmit a broadcast signal that includes the identifier 932 in the payload of the broadcast signal (step E, 930). Such a signal can be, for example, a beacon signal that can be passively monitored for and detected by other devices that are within a local broadcast range 934 for the signal, such as the participant computing device 906 that is located within the range 934 ... Given the physical limitations of local wireless broadcasts from the guide computing device 904, the guide may have the best success of his/her broadcast being received by another user who is interested in an on-duty adventure opportunity if the guide positions the device 904 in a location with a larger group of people. For example, a guide offering on-duty ski lessons may want to position himself/herself with the device 904 in a crowded lodge, hotel, or ski lift at the ski area. Additionally, the guide computing device 904 can be programmed to transmit the broadcast signal over multiple different wireless protocols (e.g., both Wi-Fi and BLE) to enhance the opportunity that the signal will be received by a nearby listener). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by designating, by a guide offering on-duty ski lessons, that the per group option only becomes available for reservation and transmitting beacon signal within a local broadcast range to position himself/herself with the device in a crowded lodge, hotel, or ski lift at the ski area and identifying reserving, and paying, by users of each group, for outdoor opportunities that are offered by outdoor guides through a centralized computer system for both guides and adventure participants (or users), which can provide for simplicity and can allow for guides and participants to change roles seamlessly (e.g., some guides may participate in other adventures) of Nordstrom. The motivation would have been to implementing the improved platform providing a guide-pairing computer system configured to pair users seeking a physical activity (e.g., either a specific, predetermined activity or a spontaneous, previously unplanned or unknown activity) with a variety of filtered sources for such activity (Nordstrom ¶ [0007]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2021/0049889) in view of Muthusamy (US 2018/0253916) as applied to claim 14, and further in view of Cooperman et al. (US 2020/0082397).

Regarding claim 15, Fukuda discloses 
wherein the athlete sensor (¶ [0103]: information provided from an external server may be acquired as the context information, or the transmission device 1 may include various sensors (not illustrated) and acquire information detected by these sensors as the context information).
Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein the athlete sensor is one of an altimeter. Cooperman from the same or similar fields of endeavor discloses wherein the athlete sensor is one of an altimeter (¶ [0118]-[0120]: Between such sensors and information sources (Device 110 features) there are: Sensors of the Device 110 allowing to retrieve IDs of the Device 110 its installed on, (e.g. chassis numbers for home appliances or cars, etc.). Sensors of the Device 110 indicating geographical position of the Device 110 (e.g. GPS, altimeter, etc.). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by Indicating, by altimeter of a device, geographical position of the device of Cooperman. The motivation would have been to provide authentication process based on novel, dynamic Device Identity comprised from a set of parameters related to surrounding physical environment as it can be discovered by the Device using its own sensors, its network neighborhood as known to the device and information describing the Device itself (Cooperman ¶ [0011]).

Regarding claim 16, Fukuda discloses 
wherein the athlete sensor (¶ [0103]: information provided from an external server may be acquired as the context information, or the transmission device 1 may include various sensors (not illustrated) and acquire information detected by these sensors as the context information).
Fukuda in view of Muthusamy discloses all the subject matter of the claimed invention with the exception of wherein the athlete sensor is configured and adapted to measure the location of the sensor relative to the athlete beacon device. Cooperman from the same or similar fields of endeavor discloses wherein the athlete sensor is configured and adapted to measure the location of the sensor relative to the athlete beacon device (¶ [0118]-[0120]: Between such sensors and information sources (Device 110 features) there are: Sensors of the Device 110 allowing to retrieve IDs of the Device 110 its installed on, (e.g. chassis numbers for home appliances or cars, etc.). Sensors of the Device 110 indicating geographical position of the Device 110 (e.g. GPS, altimeter, etc.). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Fukuda in view of Muthusamy by Indicating, by altimeter of a device, geographical position of the device of Cooperman. The motivation would have been to provide authentication process based on novel, dynamic Device Identity comprised from a set of parameters related to surrounding physical environment as it can be discovered by the Device using its own sensors, its network neighborhood as known to the device and information describing the Device itself (Cooperman ¶ [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466